Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 7/21/2022.
2.    Claims 1-25 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-8 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (“Du”), U.S. Patent Publication No. 2006/0259642.
Regarding Claims 1 and 12, Du teaches at least one non-transitory computer-readable medium (CRM) having instructions stored therein, to cause a computing platform, in response to execution of the instruction by the computing platform, to operate an operating system to: 
receive execution control, after the operating system has been booted to an initial level of functionalities [Para: 0107("After the BIOS boot process at step 812, control is transferred to a mini-OS loader at step 814. The mini-OS loader will then read the appropriate mini-OS image at step 816." and 0113-" mini OS 80 is a scaled down version of the primary OS or a subset of the primary operating system, the boot process can be sped up even more by automatically unloading software modules that would not be required for the entertainment mode "]; and 
on receipt of execution control, in lieu of booting the rest of the operating system, initiate a resume process to resume an initial execution image from persistent storage [Para: 0108("PSM image" and "Once control is transferred to the mini-OS 80 at step 818, it is determined if a Preconfigured Application Suite & Mini-OS Memory Image (PSM image) support function is activated at step 820" and 0110--"an appropriated PSM image file is immediately loaded at step 828")] accessible to the computing platform, the initial execution image having a stateless initial task [Para: 0111("preloaded application suite”)], and having been pre-saved in the persistent storage as if it is a suspend to persistent storage image of a suspend process performed immediately before the computing platform was last powered off with the computing platform having only the operating system at the initial level of functionalities, and the stateless initial task [Para: 0111("In addition, a variety of PSM image files may be loaded depending on the circumstances. Again, such a PSM image file may typically be that of a previous boot in the entertainment mode where the hardware is unchanged from the previous boot. Another PSM image file may be based on the particular hardware present. A boot time mechanism should be provided in order to select which PSM image file to load at step 828. As such, the mini OS startup is accelerated if the loaded configuration is captured in such a PSM image file. In an ideal case, the PSM image of a specific mini OS and preloaded application suite can be captured immediately after start up using a suspend/resume like mechanism to allow fast restoration to a known PSM image configuration."  The image is inherently stored in persistent storage since the PSM image can be used in subsequent boot sequences (See 0109)]. In summary, Du teaches a mini-OS that loads a PSM image that was captured using a "suspend/resume like mechanism."  A suspend/resume like mechanism is interpreted as "as if it is a suspend to persistent storage image of a suspend process...")].
Regarding Claim 2, Du teaches wherein the portion of the operating system that provides the first level of functionalities are loaded into first response ones of an initial set of memory slots of memory of the computing platform [Para: 0107(when control has been transfer to mijni OS loader so that it can “read the appropriate mini-OS image” in to a memory at step 816); and 
wherein to resume the initial execution image comprises to load or reload the initial execution image into second respective ones of the initial set of memory slots of memory of the computing platform [Para: [Para: 0111((when mini OS image is loaded in step 828-832 for execution) and Fig-8].
Regarding Claim 3, Du teaches wherein the computing platform is further caused to operate the operating system to transfer execution control to the stateless initial task, on loading or re-loading the initial execution image having the stateless initial task, to execute the stateless initial task [Para: 0113(as control transferred to stateless initial task so that it is “able to booted up much more quickly” the mini OS)]. 
Regarding Claim 4, Du teaches wherein the computing platform is further caused to operate the operating system to initialize the operating system to an intermediate level of functionalities more capable then the initial level of functionalities, while the stateless initial task is being executed [Para: 00e17(when loading second operating system, can operate in an intermediate level)].
Regarding Claims 5 and 14, Du teaches wherein the computing platform is further caused to operate the operating system to initiate another resume process to resume an intermediate execution image from the persistent storage [Para: 0017( when “second operating system” for audio playback is loaded)], the intermediate execution image having a stateless intermediate task, and having been pre-saved in the persistent storage as if it is a suspend to persistent storage image of a suspend process performed immediately before the computing platform was last powered off with the computing platform having only the operating system at the intermediate level of functionalities, and the stateless intermediate task [Para: 0129 and 0130(audio play back mode can be implemented by the second operating system where the “full operating system not being opened”, there the second operating system was also resume from persistent storage)].
Regarding Claim 6, Du teaches wherein to resume the intermediate execution images comprises to load or reload the portion of the operating system that provides the intermediate level of functionalities beyond the initial level of functionalities, and the intermediate execution image into respective ones of an intermediate set of memory slots of memory of the computing platform [Para: 0017 and 0130, as the second operating system operates to execute audio play back applications in to respective memory in order to provide the play back functions)].
Regarding Claim 7, Du teaches wherein the computing platform is further caused to operate the operating system to transfer execution control to the stateless intermediate task, on loading or re-loading the operating system to the intermediate level of functionalities, and the intermediate execution image having the stateless intermediate task, to execute the intermediate task [Para: 0130 (as second operating system loads to execute “audio play back applications”)].
Regarding Claim 8, Du teaches wherein the computing platform is further caused to operate the operating system to initialize the operating system to its full functionalities, while the stateless initial task is being executed, or after the stateless initial task has been executed [Para: 0130(when “full operating system” is executed)].
Regarding Claim 13, It do not teach or further define over the limitations recited in the rejected claims 2 and 3 above. Therefore, see the discussions herein above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du as applied claim 1 above and Cui et al. (“Cui”), U.S. Patent Application Publication No. 2017/0131928.
Regarding Claim 15, Du teaches an apparatus for computing, comprising:
initializes an operating system (OS) to an initial level of functionalities the OS [Para: 0107("After the BIOS boot process at step 812, control is transferred to a mini-OS loader at step 814. The mini-OS loader will then read the appropriate mini-OS image at step 816." and 0113-" mini OS 80 is a scaled down version of the primary OS or a subset of the primary operating system, the boot process can be sped up even more by automatically unloading software modules that would not be required for the entertainment mode "], 
wherein on receipt of execution control after the OS has been initialized to the initial level of functionalities, the OS, in lieu of booting the rest of the OS, initiates a resume process to resume an initial execution image from persistent storage of the computing platform [Para: 0108("PSM image" and "Once control is transferred to the mini-OS 80 at step 818, it is determined if a Preconfigured Application Suite & Mini-OS Memory Image (PSM image) support function is activated at step 820" and 0110--"an appropriated PSM image file is immediately loaded at step 828")], 
the initial execution image having an initial task, and having been pre-saved in the persistent storage [Para: 0111("preloaded application suite”)]as if it is a suspend to persistent storage image of a suspend process performed immediately before the SVM was last shut down with the SVM having only the OS at the initial level of functionalities, and the initial task[Para: 0111("In addition, a variety of PSM image files may be loaded depending on the circumstances. Again, such a PSM image file may typically be that of a previous boot in the entertainment mode where the hardware is unchanged from the previous boot. Another PSM image file may be based on the particular hardware present. A boot time mechanism should be provided in order to select which PSM image file to load at step 828. As such, the mini OS startup is accelerated if the loaded configuration is captured in such a PSM image file. In an ideal case, the PSM image of a specific mini OS and preloaded application suite can be captured immediately after start up using a suspend/resume like mechanism to allow fast restoration to a known PSM image configuration."  The image is inherently stored in persistent storage since the PSM image can be used in subsequent boot sequences (See 0109)]. In summary, Du teaches a mini-OS that loads a PSM image that was captured using a "suspend/resume like mechanism."  A suspend/resume like mechanism is interpreted as "as if it is a suspend to persistent storage image of a suspend process...")].
Du does not disclose expressly a computing platform disposed in a vehicle, having a hypervisor to host a service virtual machine (SVM) and one or more user virtual machines (UVMs);
a boot program, integral of the computing platform, to receive a request to power on or boot the computing platform, wherein the boot program, in response to receipt of the request, booting the hypervisor to an initial level of functionalities, which on having been booted to the initial level of functionalities, launches the SVM and initializes an operating system (OS) of the SVM to an initial level of functionalities.
In the same field of endeavor (e.g., booting a virtual platform) Cui teaches a computing platform having a hypervisor (130 or 132) to host a service virtual machine (SVM) (110a or 110b) and one or more user virtual machines (UVMs) [Fig-1(102a – 102d)];
a boot program, integral of the computing platform, to receive a request to power on or boot the computing platform, wherein the boot program, in response to receipt of the request, booting the hypervisor and initializes an operating system (OS) [Para: 0010 and 0020(“booting the hypervisor”) Fig-1]. 
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Du’s teachings of on receipt of execution control after the OS has been initialized to the initial level of functionalities, the OS, in lieu of booting the rest of the OS, initiates a resume process to resume an initial execution image from persistent storage of the computing platform with Cui’s teachings of receiving a power on or boot process for a hypervisor in a computing platform  having a hypervisor to host a service virtual machine (SVM)  and one or more user virtual machines (UVMs) so that Du can boot a hypervisor to an initial level of functionalities, which on having been booted to the initial level of functionalities, launches the SVM and initializes an operating system (OS) of the SVM to an initial level of functionalities for the purpose of shortening boot time and improve user experience.
5.	Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du as applied claim 1 above
Regarding Claims 9-11, Du teaches all the limitations of claims 9-11 as described in rejecting claim 1 above. Du does not disclose expressly to initiate another resume process to resume a full execution image from the persistent storage, loading or reloading the portion of the operating system that provides the full level of functionalities beyond at least the initial level of functionalities and to transfer execution control to the full level of functionalities. Du further teaches the computing platform is further caused to operate the operating system to initialize the operating system to its full functionalities as set forth above and various modifications can be made in light of the reference [Para: 0145]. Therefore, it is obvious to modify Du reference to implement various aspect of resume process to resume full operating system such as  to initiate another resume process to resume a full execution image from the persistent storage, loading or reloading the portion of the operating system that provides the full level of functionalities beyond at least the initial level of functionalities and to transfer execution control to the full level of functionalities based on design choice and optimize the computing system with full functionalities that satisfies user requirement.
Allowable Subject Matter
6.	Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments regarding Double Patenting rejection with respect to claim 1 have been fully considered and are withdrawn due to filing of Terminal Disclaimer.  However, upon further consideration, a new ground(s) of rejection is made in view of Du et al. and Cui et al. for independent claims 1, 12 and 15 as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187